Exhibit 10.1
GARDNER DENVER, INC.
LONG-TERM INCENTIVE PLAN
As Amended and Restated
1. Purpose
     The purpose of the Gardner Denver, Inc. Long-Term Incentive Plan (the
“Plan”) is to promote the long-term financial interests of Gardner Denver, Inc.
(the “Company”), including its growth and performance, by encouraging employees
of the Company and its subsidiaries to acquire an ownership position in the
Company, enhancing the ability of the Company to attract and retain employees of
outstanding ability, and providing employees with an interest in the Company
parallel to that of the Company’s stockholders.
2. Definitions
     2.1 “Administrative Policies” means the administrative policies and
procedures adopted and amended from time to time by the Committee to administer
the Plan.
     2.2 “Award” means any form of stock option, stock appreciation right,
restricted stock award, restricted stock units performance share or long-term
cash bonus granted under the Plan, whether singly, in combination, or in tandem,
to a Participant by the Committee pursuant to such terms, conditions,
restrictions and limitations, if any, as the Committee may establish by the
Award Agreement or otherwise.
     2.3 “Award Agreement” means a written agreement with respect to an Award
between the Company and a Participant establishing the terms, conditions,
restrictions and limitations applicable to an Award. To the extent an Award
Agreement is inconsistent with the terms of the Plan, the Plan shall govern the
rights of the Participant thereunder.
     2.4 “Base Salary” means the base salary paid by the Company to the
Participant, exclusive of any bonuses, commissions or other actual or imputed
income from any Company-provided benefits or perquisites, but prior to any
reductions for salary deferred pursuant to any deferred compensation plan or for
contributions to a plan qualifying under Section 401(k) of the Code or
contributions pursuant to a cafeteria plan under Section 125 of the Code.
     2.5 “Base Salary Factor” means a multiplier expressed as a percentage of
the Executive Officer’s Base Salary, as determined by the Committee pursuant to
Section 13.3 of the Plan for purposes of calculating an Executive Officer’s
Long-Term Cash Bonus.
     2.6 “Board” shall mean the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



     2.7 “Business Criteria” means any one, or a combination, of the following:
(i) revenues of the Company; (ii) operating income of the Company; (iii) net
income of the Company; (iv) earnings per share of the Company’s Common Stock;
(v) earnings before taxes of the Company; (vi) the Company’s return on equity;
(vii) cash flow of the Company; or (viii) Company stockholder total return.
     2.8 “Change in Control” means the occurrence of any one of the following
events:
     (i) any “person” (as defined in Sections 13(d) and 14(d) of U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 20% of the combined voting power of the then-outstanding
securities of the Company entitled to vote in the election of directors (the
“Voting Securities”); or
     (ii) during any period of not more than two consecutive years, individuals
who, at the beginning of such period, constitute the Board and any new directors
(other than any director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections
2.8(i), 2.8(iii), or 2.8(iv) of this Plan) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board; or
     (iii) the stockholders of the Company approve and the Company consummates a
merger
other than (A) a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company and any Subsidiary, at
least 50% of the combined voting power of all classes of stock of the Company or
such surviving entity outstanding
immediately after such merger or (B) a merger effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Voting Securities; or
     (iv) the stockholders of the Company approve and the Company consummates a
plan of complete liquidation or dissolution of the Company, or a sale of all or
substantially all of the assets of the Company.

2



--------------------------------------------------------------------------------



 



     A Change in Control has not occurred solely because any person acquired
beneficial ownership of 20% or more of the outstanding Voting Securities as a
result of the Company’s acquisition of Voting Securities which reduced the
number of Voting Securities outstanding and increased the person’s number of
shares proportionately owned.
     2.9 “Change in Control Price” means the higher of (i) the Fair Market Value
on the date of determination of the Change in Control or (ii) the highest price
per share actually paid for the Common Stock in connection with the Change in
Control of the Company.
     2.10 “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     2.11 “Committee” means the Management Development and Compensation
Committee of the Board, or such other committee designated by the Board to
administer the Plan, provided that the Committee shall be constituted so as to
satisfy any applicable legal requirements, including the requirements of
Rule 16b-3 promulgated under the Exchange Act and Section 162(m) of the Code, or
any respective successor rule or statute.
     2.12 “Common Stock” means the Common Stock, par value $0.01 per share, of
the Company.
     2.13 “Disability” shall mean the “disability” of a person as defined in a
then effective long-term disability plan maintained by the Company that covers
such person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. Section 22(e)(3) of the Code provides that an
individual is totally and permanently disabled if he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.
     2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.15 “Executive Officer” means the Chairman, Chief Executive Officer,
President, any Executive Vice President, any Senior Vice President, any senior
officer reporting directly to the Chief Executive Officer and any other Vice
President or senior executive or officer designated by the Chief Executive
Officer.
     2.16 “Fair Market Value” means the market close price of a share of Common
Stock as reported on the composite tape for securities listed on the Stock
Exchange for the applicable date, provided that if no sales of Common Stock were
made on the Stock Exchange on that date, the market close price as reported on
the composite tape for the preceding day on which sales of Common Stock were
made.
     2.17 “Long-Term Cash Bonus” means a payment in cash of an Executive
Officer’s Payment Opportunity.

3



--------------------------------------------------------------------------------



 



     2.18 “Payment Opportunity” means the amount determined pursuant to any
bonus formula established by the Committee for an Executive Officer for a given
Performance Period pursuant to Section 13.3 of the Plan, taking into account the
actual achievement of the relevant Performance Targets and the Executive
Officer’s Base Salary Factor.
     2.19 “Performance Period” means a stated period over which the Company’s
performance is measured for purposes of Awards under the Plan. The duration of
Performance Periods may vary with respect to different types of Awards under the
Plan, as determined by the Committee.
     2.20 “Performance Shares” means Awards in the form of shares of Common
Stock that may be earned pursuant to the terms set forth in Section 11 of the
Plan.
     2.21 “Performance Targets” means the predetermined goal or goals
established by the Committee in writing (which may be cumulative or alternative)
based upon one, or any combination, of the Business Criteria.
     2.22 “Participant” means an officer or employee of the Company or its
subsidiaries who is selected by the Committee to participate in the Plan, and
nonemployee directors of the Company to the extent provided in Section 12
hereof.
     2.23 “Stock Exchange” means the composite tape of the New York Stock
Exchange (“NYSE”) or, if the Common Stock is no longer included on the NYSE,
then such other market price reporting system on which the Common Stock is
traded or quoted designated by the Committee after it determines that such other
exchange is both reliable and reasonably accessible.
3. Administration
     3.1 The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of a majority of a quorum
shall be the acts of the Committee.
     3.2 Subject to the provisions of the Plan, the Committee (i) shall select
the Participants, determine the type of Awards to be made to Participants,
determine the shares or share units subject to Awards, and (ii) shall have the
authority to interpret the Plan, to establish, amend, and rescind any
Administrative Policies, to determine the terms and provisions of any agreements
entered into hereunder, and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it shall deem desirable to carry it into
effect. The determinations of the Committee in the administration of the Plan,
as described herein, shall be final and conclusive, provided, however, that no
action shall be taken which will prevent the options granted under Section 12 or
any Award granted under the Plan from meeting the requirements for exemption
from Section 16(b) of the Exchange Act, or subsequent comparable statute, as set
forth in Rule 16b-3 of the

4



--------------------------------------------------------------------------------



 



Exchange Act or any subsequent comparable rule; and, provided further, that no
action shall be taken which will prevent Awards that are intended to constitute
“qualified performance-based compensation,” within the meaning of Section 162(m)
of the Code, from doing so.
     3.3 Notwithstanding the powers and authorities of the Committee under the
Plan, the Committee shall not permit the repricing of stock options by any
method, including by cancellation and reissuance.
     3.4 In order to enable Participants who are foreign nationals or employed
outside the United States, or both, to receive Awards under the Plan, the
Committee may adopt such amendments, Administrative Policies, subplans and the
like as are necessary or advisable, in the opinion of the Committee, to
effectuate the purposes of the Plan.
4. Eligibility
     All employees of the Company and its subsidiaries who have demonstrated
significant management potential or who have the capacity for contributing in a
substantial measure to the successful performance of the Company, as determined
by the Committee, are eligible to be Participants in the Plan. Participants may
receive one or more Awards under the Plan. Directors of the Corporation other
than directors who are employees of the Corporation shall be eligible only to
receive stock options, stock appreciation rights, restricted stock and
restricted stock units pursuant to Section 12 hereof.
5. Shares Subject to the Plan
     5.1 The aggregate number of shares of Common Stock available for grant of
Awards under the Plan shall be that number of shares remaining available for
grant under the Plan on the close of business on the date immediately prior to
the 2007 Annual Meeting of Stockholders plus 1,500,000, subject to the
adjustments provided for in Section 17 hereof. Shares of Common Stock available
for issuance under the Plan may be authorized and unissued shares or treasury
shares, as the Company may from time to time determine.
     5.2 Subject to adjustment as set forth in Section 17 hereof, the maximum
aggregate number of shares of Common Stock that may be granted under the Plan in
the form of restricted stock grants shall not exceed 50% of the aggregate shares
of Common Stock available under the Plan.
     5.3 Shares of Common Stock subject to an Award that expires unexercised or
that is forfeited, terminated or canceled, in whole or in part, or is paid in
cash in lieu of Common Stock, shall thereafter again be available for grant
under the Plan, except that any such shares attributable to a Restricted Stock
Award (as defined in Section 9) shall be counted against the restricted stock
limit set forth in Section 5.2 hereof.

5



--------------------------------------------------------------------------------



 



6. Awards
     Awards under the Plan may consist of: stock options (either incentive stock
options within the meaning of Section 422 of the Code or nonstatutory stock
options), stock appreciation rights, restricted stock grants, restricted stock
units, performance shares and long-term cash bonuses; provided that no
Participant may be granted Awards during any calendar year with respect thereto
in excess of 360,000 shares of Common Stock, subject to the provisions of
Section 17. Awards of performance shares, restricted stock and restricted stock
units may provide the Participant with dividends or dividend equivalents and
voting rights prior to vesting (whether based on a period of time or based on
attainment of specified performance conditions). The terms, conditions and
restrictions of each Award shall be set forth in an Award Agreement.
7. Stock Options
     7.1 Grants. Awards may be granted in the form of stock options. Stock
options may be incentive stock options within the meaning of Section 422 of the
Code or nonstatutory stock options (i.e., stock options which are not incentive
stock options), or a combination of both, or any particular type of tax
advantage option authorized by the Code from time to time. Awards of stock
options made to Participants subject to Section 162(m) of the Code are intended
to qualify as “qualified performance-based compensation” under Section 162(m)
and the provisions of such Awards shall be interpreted in a manner consistent
with that intent, to the extent appropriate.
     7.2 Terms and Conditions of Options. An option shall be exercisable in
whole or in such installments and at such times and upon such terms as may be
determined by the Committee; provided, however, that no stock option shall be
exercisable more than ten years after the date of grant thereof. The option
exercise price shall be established by the Committee, but such price shall not
be less than the Fair Market Value on the date of the stock option’s grant,
subject to adjustment as provided in Section 17 hereof.
     7.3 Restrictions Relating to Incentive Stock Options. Stock options issued
in the form of incentive stock options shall, in addition to being subject to
all applicable terms, conditions, restrictions and limitations established by
the Committee, comply with Section 422 of the Code. Incentive stock options
shall be granted only to full time employees of the Company and its subsidiaries
within the meaning of Section 424 of the Code. The aggregate Fair Market Value
(determined as of the date the option is granted) of shares with respect to
which incentive stock options are exercisable for the first time by an
individual during any calendar year (under this Plan or any other plan of the
Company which provides for the granting of incentive stock options) may not
exceed $100,000 or such other number as may be applicable under the Code from
time to time.
     7.4 Payment. Upon exercise, a Participant may pay the option exercise price
of a stock option in cash, shares of Common Stock, stock appreciation rights or
a combination of the foregoing, or such other consideration as the Committee may
deem appropriate. The Committee shall establish appropriate methods for
accepting Common Stock and may impose such

6



--------------------------------------------------------------------------------



 



conditions as it deems appropriate on the use of such Common Stock to exercise a
stock option.
     7.5 Additional Terms and Conditions. The Committee may, by way of the Award
Agreement or Administrative Policies (or amendments thereto), establish such
other terms, conditions or restrictions, if any, on any stock option award,
provided they are consistent with the Plan. The Committee may condition the
vesting of stock options on the achievement of financial performance criteria
established by the Committee at the time of grant.
8. Stock Appreciation Rights
     8.1 Grants. Awards may be granted in the form of stock appreciation rights
(“SARs”). Awards of SARs made to Participants subject to 162(m) of the Code are
intended to qualify as “qualified performance-based compensation” under Section
162(m) and the provisions of such Awards shall be interpreted in a manner
consistent with that intent, to the extent appropriate. SARs shall entitle the
recipient to receive a payment equal to the appreciation in market value of a
stated number of shares of Common Stock from the price stated in the Award
Agreement to the Fair Market Value on the date of exercise or surrender. An SAR
may be granted in tandem with all or a portion of a related stock option under
the Plan (“Tandem SARs”), or may be granted separately (“Freestanding SARs”);
provided, however, that Freestanding SARs shall be granted only to Participants
who are foreign nationals or are employed outside of the United States, or both,
and as to whom the Committee determines the interests of the Company could not
as conveniently be served by the grant of other forms of Awards under the Plan.
A Tandem SAR may be granted either at the time of the grant of the related stock
option or at any time thereafter during the term of the stock option. In the
case of SARs granted in tandem with stock options granted prior to the grant of
such SARs, the appreciation in value shall be appreciation from the option
exercise price of such related stock option to the Fair Market Value on the date
of exercise.
     8.2 Terms and Conditions of Tandem SARs. A Tandem SAR shall be exercisable
to the extent, and only to the extent, that the related stock option is
exercisable. Upon exercise of a Tandem SAR as to some or all of the shares
covered in an Award, the related stock option shall be canceled automatically to
the extent of the number of SARs exercised, and such shares shall not thereafter
be eligible for grant under Section 5 hereof.
     8.3 Terms and Conditions of Freestanding SARs. Freestanding SARs shall be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. The base price of a Freestanding SAR shall be
determined by the Committee; provided, however, that such price shall not be
less than the Fair Market Value on the date of the award of the Freestanding
SAR.
     8.4 Deemed Exercise. The Committee may provide that an SAR shall be deemed
to be exercised at the close of business on the scheduled expiration date of
such SAR, if at such time the SAR by its terms is otherwise exercisable and, if
so exercised, would result in a payment to the Participant.
     8.5 Additional Terms and Conditions. The Committee may, by way of the Award

7



--------------------------------------------------------------------------------



 



Agreement or Administrative Policies, determine such other terms, conditions and
restrictions, if any, on any SAR Award, provided they are consistent with the
Plan.
9. Restricted Stock Awards
     9.1 Grants. Awards may be granted in the form of restricted stock
(“Restricted Stock Awards”). Restricted Stock Awards shall be awarded in such
numbers and at such times as the Committee shall determine.
     9.2 Award Restrictions. Restricted Stock Awards shall be subject to such
terms, conditions or restrictions as the Committee deems appropriate including,
but not limited to, restrictions on transferability, requirements of continued
employment, achievement of individual performance goals or Performance Targets.
The period of vesting and the forfeiture restrictions shall be established by
the Committee at the time of grant, except that each restriction period shall
not be less than 12 months. To the extent Restricted Awards are subject to
Performance Targets, it is intended that all such Restricted Stock Awards
granted to Participants subject to Section 162(m) of the Code will qualify as
“qualified performance-based compensation” under Section 162(m) and such Awards
shall be interpreted in a manner consistent with that intent, to the extent
appropriate.
     9.3 Rights as Shareholders. During the period in which any restricted
shares of Common Stock are subject to forfeiture restrictions imposed under the
preceding paragraph, the Committee may, in its discretion, grant to the
Participant to whom such restricted shares have been awarded, all or any of the
rights of a shareholder with respect to such shares, including, but not limited
to, the right to vote such shares and to receive dividends.
     9.4 Evidence of Award. Any Restricted Stock Award granted under the Plan
may be evidenced in such manner as the Committee deems appropriate, including,
without limitation, book entry registration or issuance of a stock certificate
or certificates.
     10. Restricted Stock Units
     10.1 Grants. Awards may be granted in the form of restricted stock units
(“Restricted Stock Units”). Restricted Stock Units shall be awarded in such
numbers and at such times as the Committee shall determine.
     10.2 Award Restrictions. Restricted Stock Units shall be subject to such
terms, conditions or restrictions as the Committee deems appropriate including,
but not limited to, restrictions on transferability, requirements of continued
employment, achievement of individual performance goals or Performance Targets.
The period of vesting and the forfeiture restrictions shall be established by
the Committee at the time of grant, except that each restriction period shall
not be less than 12 months. To the extent Restricted Units are subject to
Performance Targets, it is intended that all such Restricted Stock Units granted
to Participants subject to Section 162(m) of the Code will qualify as “qualified
performance-based compensation” under Section 162(m) and such Awards shall be
interpreted in a manner consistent with that intent, to the extent appropriate.

8



--------------------------------------------------------------------------------



 



     10.3 Rights as Shareholders. During the period in which any Restricted
Stock Units are subject to forfeiture restrictions imposed under the preceding
paragraph, the Participant to whom such Restricted Stock Units have been
awarded, will have no rights of ownership in the Restricted Stock Units or the
right to vote them, but the Committee may, at or after the Grant Date authorize
the payment of dividend equivalents on such Restricted Stock Units on either a
current, deferred or contingent basis, either in cash or additional Common
Stock.
     10.4 Evidence of Award. Restricted Stock Units granted under the Plan may
be evidenced in such manner as the Committee deems appropriate.
11. Performance Shares
     11.1 Grants. Awards may be granted in the form of shares of Common Stock
that are earned only after the attainment of predetermined performance targets
during a performance period as established by the Committee (“Performance
Shares”).
     11.2 Performance Criteria. The Committee may grant an Award of Performance
Shares to Participants as of the first day of each Performance Period
established for Performance Shares. Performance Targets will be established at
the beginning of each Performance Period. The Committee shall be permitted to
make adjustments when determining the attainment of the applicable Performance
Targets to reflect extraordinary or nonrecurring items or events, or unusual
nonrecurring gains or losses identified in the Company’s financial statements,
as long as any such adjustments are made in a manner consistent with Section
162(m) to the extent applicable. Awards of Performance Shares made to
Participants subject to Section 162(m) of the Code are intended to qualify under
Section 162(m) and provisions of such Awards shall be interpreted in a manner
consistent with that intent, to the extent appropriate. At the end of the
Performance Period, Performance Shares shall be converted into Common Stock (or
cash or a combination of Common Stock and cash, as determined by the Award
Agreement) and distributed to Participants based upon such entitlement. Award
payments made in cash rather than the issuance of Common Stock shall not, by
reason of such payment in cash, result in additional shares being available for
reissuance pursuant to Section 5 hereof.
     11.3 Additional Terms and Conditions. The Committee may, by way of the
Award Agreement or Administrative Policies, determine the manner of payment of
Awards of Performance Shares and other terms, conditions or restrictions, if
any, on any Award of Performance Shares, provided they are consistent with the
Plan and to the extent applicable, Section 162(m) of the Code.

9



--------------------------------------------------------------------------------



 



    12. Directors’ Awards

     12.1 Grants. Awards may be granted to nonemployee directors in the form of
stock options (“Director Stock Options”), stock appreciation rights (“Director
SARs”), restricted stock (“Director Restricted Stock”), restricted stock units
(“Director Restricted Stock Units”) or a combination thereof provided the Awards
satisfy the requirements of this Section 12. Subject to Section 17 hereof, on
the date following the commencement of the Company’s annual meeting of
stockholders each year, the Committee, in its sole discretion, shall determine
the Award amount granted to each nonemployee director. All such options shall be
nonstatutory stock options. The terms, conditions and restrictions of each Award
shall be set forth in an Award Agreement.
     12.2 Award Agreement. Director Stock Options, Director SARs, Director
Restricted Stock and Director Restricted Stock Units granted to nonemployee
directors shall be evidenced by an Award Agreement in the form of a stock option
agreement, stock appreciation agreement, restricted stock agreement, or
restricted stock unit agreement, as applicable, dated as of the date of the
grant, which agreement shall be in such form, consistent with the terms and
requirements of this Section 12, as shall be approved by the Committee from time
to time and executed on behalf of the Company by its Chief Executive Officer.
     12.3 Option Exercise Price. The option exercise price of Director Stock
Options shall be 100 percent of the Fair Market Value on the date such options
are granted. The Committee shall be authorized to compute the price per share on
the date of grant. Payment of the option exercise price may be made in cash or
in shares of Common Stock or a combination of cash and Common Stock.
     12.4 Terms and Conditions of Director Stock Options. Director Stock Options
shall become fully exercisable on the first anniversary of the date of grant and
shall terminate upon the expiration of five years from the date of grant. To the
extent an option is not otherwise exercisable at the date of the nonemployee
director’s retirement under a retirement plan or policy of the Company or at the
time a nonemployee director ceases to be a director on account of disability, it
shall become fully exercisable upon such retirement or cessation of service as a
director due to disability. Upon such retirement or cessation of service due to
disability, such options shall be exercisable for a period of five years,
subject to the original term thereof. Options not otherwise exercisable at the
time of the death of a nonemployee director during service with the Company
shall become fully exercisable upon his death. Upon the death of a nonemployee
director while in service as a director or within the five-year period during
which the options are exercisable following the retirement or disability of a
nonemployee director, such options shall remain exercisable (subject to the
original term of the option) for a period of one year after the date of death.
To the extent an option is exercisable on the date a director ceases to be a
director (other than by reason of disability, death or retirement), the option
shall continue to be exercisable (subject to the original term of the option)
for a period of 90 days thereafter.
     12.5 Director SAR Grants. Director SARs shall entitle the recipient to
receive a payment equal to the appreciation in market value of a stated number
of shares of Common Stock from the price stated in the Award Agreement to the
Fair Market Value on the date of

10



--------------------------------------------------------------------------------



 



exercise or surrender. A Director SAR may be granted in tandem with all or a
portion of a related stock option under the Plan (“Director Tandem SARs”) and
may be granted either at the time of the grant of the related stock option or at
any time thereafter during the term of the stock option. In the case of Director
SARs granted in tandem with stock options granted prior to the grant of such
Director SARs, the appreciation in value shall be appreciation from the option
exercise price of such related stock option to the Fair Market Value on the date
of exercise.
     12.6 Terms and Conditions of Director Tandem SARs. A Director Tandem SAR
shall be exercisable to the extent, and only to the extent, that the related
stock option is exercisable. Upon exercise of a Director Tandem SAR as to some
or all of the shares covered in an Award, the related stock option shall be
canceled automatically to the extent of the number of Director SARs exercised,
and such shares shall not thereafter be eligible for grant under Section 5
hereof.
     12.7 Deemed Exercise. The Committee may provide that a Director SAR shall
be deemed to be exercised at the close of business on the scheduled expiration
date of such Director SAR, if at such time the Director SAR by its terms is
otherwise exercisable and, if so exercised, would result in a payment to the
director.
     12.8 Additional Terms and Conditions. The Committee may, by way of the
Award Agreement or Administrative Policies, determine such other terms,
conditions and restrictions, if any, on any Director SAR Award, provided they
are consistent with the Plan.
     12.9 Award Restrictions. Director Restricted Stock and Director Restricted
Stock Units awards shall be subject to such terms, conditions or restrictions as
the Committee deems appropriate including, but not limited to, restrictions on
transferability or requirements of continued service as a nonemployee director.
The period of vesting and the forfeiture restrictions shall be established by
the Committee at the time of grant, except that each restriction period shall
not be less than 12 months.
     12.10 Rights as Shareholders. During the period in which any Director
Restricted Stock is subject to forfeiture restrictions imposed under the
preceding paragraph, the Committee may, in its discretion, grant to the
Participant to whom such restricted shares have been awarded, all or any of the
rights of a shareholder with respect to such shares, including, but not limited
to, the right to vote such shares and to receive dividends. During the period in
which any Restricted Stock Units are subject to forfeiture restrictions imposed
under the preceding paragraph, the Participant to whom such Restricted Stock
Units have been awarded, will have no rights of ownership in the Restricted
Stock Units or the right to vote them, but the Committee may, at or after the
Grant Date authorize the payment of dividend equivalents on such Restricted
Stock Units on either a current, deferred or contingent basis, either in cash or
additional Common Stock.
     12.11 Evidence of Award. Any Director Restricted Stock Award or any
Director Restricted Stock Units granted under the Plan may be evidenced in such
manner as the Committee deems appropriate, including, without limitation, book
entry registration or issuance of a stock certificate or certificates for
Director Restricted Stock Awards.

11



--------------------------------------------------------------------------------



 



     12.12 Transferability. Except as provided in Section 16 hereof, no option,
stock appreciation right, restricted stock or restricted stock units shall be
transferable by a nonemployee director except by will or the laws of descent and
distribution, and during the director’s lifetime options may be exercised only
by him or his legal representative.
     12.13 Change in Control. In the event of a Change in Control, the
provisions provided in Section 21 will apply to all Awards granted to
nonemployee directors.
13. Long-Term Cash Bonus
     13.1 Eligibility. Only Executive Officers shall be eligible to receive a
Long-Term Cash Bonus. Not later than ninety (90) days after the commencement of
a Performance Period, the Committee shall select the Executive Officers eligible
to receive a Long-Term Cash Bonus for the Performance Period. Each Executive
Officer participating in a Performance Period shall be eligible to receive a
Long-Term Cash Bonus upon completion of a Performance Period only if Executive
Officer is still employed by the Company upon the last day of such Performance
Period, provided, however, that the Committee shall have the discretion to grant
eligibility to the Executive Officer in its discretion, notwithstanding the fact
that the Executive Officer is not still employed by the Company at such point.
     13.2 Performance Target(s); Business Criteria; Base Salary Factors. The
applicable Business Criteria and Performance Targets for a given Performance
Period shall be established by the Committee in advance of the deadlines set
forth in the regulations under Section 162(m) of the Code and while the
performance relating to the Performance Targets remains substantially uncertain
within the meaning of Section 162(m) of the Code. The Committee shall be
permitted to make adjustments when determining the attainment of Performance
Targets to reflect extraordinary or nonrecurring items or events, or unusual
nonrecurring gains or losses identified in the Company’s financial statements,
as long as any such adjustments are made in a manner consistent with Section
162(m) of the Code, to the extent applicable.
     13.3 Calculation of Long-Term Cash Bonus. At the beginning of each
Performance Period, the Committee shall provide in terms of an objective formula
or standard for each Executive Officer: (a) the method of computing the specific
amount that will represent the Executive Officer’s Long-Term Cash Bonus; and
(b) the Base Salary Factor to be used in calculating any Executive Officer’s
Long-Term Cash Bonus. Subject to Section 13.4, at the first meeting of the
Committee after the expiration of the Performance Period, the Committee shall
determine the extent to which the Performance Targets have been achieved, and
shall determine each Executive Officer’s Payment Opportunity based on his or her
Base Salary Factor. Notwithstanding the attainment of the Performance Targets,
Long-Term Cash Bonuses for individual Executive Officers may be denied or
adjusted by the Committee, in its sole judgment, based on its assessment of the
Executive Officer’s performance. However, no upward adjustment may be made to a
Long-Term Cash Bonus for an Executive Officer if Section 162(m) of the Code
would limit the deduction the Company may claim for that Executive Officer’s

12



--------------------------------------------------------------------------------



 



compensation.
     13.4 Maximum Long-Term Cash Bonus. Notwithstanding any other provision in
the Plan, no Executive Officer shall receive for any Performance Period any
Long-Term Cash Bonus under the Plan in excess of $3,000,000 or, if less, three
times his or her Base Salary as of the last day of the applicable Performance
Cycle. Any Payment Opportunity in excess of the foregoing limits shall be
reduced automatically to the extent of the excess.
     13.5 Payment. Long-Term Cash Bonuses shall be paid in cash or Restricted
Stock Awards, as determined by the Committee and subject to the remaining terms
of this Plan. Payment of Long-Term Cash Bonuses shall occur within a reasonable
time after the Committee has certified in writing the extent to which the
Performance Targets have been achieved and determined the amount of each
Executive Officer’s Long-Term Cash Bonus for the given Performance Period
pursuant to Sections 13.3 and 13.4 hereof, but in no case shall any such payment
be made later than March 15th following the calendar year in which occurs the
later of the time the legally binding right to the payment arises or the time
such right first ceases to be subject to a substantial risk of forfeiture.
14. Dividends and Dividend Equivalents; Deferrals
     14.1 If an Award is granted in the form of a Restricted Stock Award,
Restricted Stock Units or Performance Shares, the Committee may choose, at the
time of the grant of the Award, to include as part of such Award an entitlement
to receive dividends or dividend equivalents, subject to such terms, conditions,
restrictions or limitations, if any, as the Committee may establish. Dividends
and dividend equivalents shall be paid in such form and manner and at such time
as the Committee shall determine.
     14.2 The Committee may permit Participants to elect to defer the issuance
of shares or the settlement of Awards in cash under Administrative Policies
established by the Committee. It may also provide that deferred settlements
include the payment or crediting of interest on the deferral amounts or the
payment or crediting of dividend equivalents on deferred settlements denominated
in shares. Notwithstanding the foregoing, to the extent the Award being deferred
is that of a Participant subject to Section 162(m) of the Code, the Committee
will ensure that any increase in the Award will be based upon a reasonable rate
of interest or on one or more predetermined actual investments such that the
amount payable at the later date will be based upon actual returns, including
any decrease or increase in the value of the investment(s).
15. Termination of Employment
     Consistent with the requirements of Section 162(m) regarding “qualified
performance-based compensation,” the Committee shall adopt Administrative
Policies determining the entitlement of Participants who cease to be employed by
either the Company or its subsidiaries due to death, disability, resignation,
termination or retirement pursuant to an established retirement plan or policy
of the Company or its subsidiaries.

13



--------------------------------------------------------------------------------



 



16. Assignment and Transfer
      The rights and interests of a Participant under the Plan may not be
assigned, encumbered or transferred except, in the event of the death of a
Participant, by will or the laws of descent and distribution. Notwithstanding
the foregoing, the Committee may, in its discretion, grant stock options to one
or more executive officers or nonemployee directors of the Company (or amend
existing stock options) on terms that permit the stock options to be transferred
by any such executive officer or nonemployee director, for estate planning
purposes, to (a) the executive officer’s or nonemployee director’s spouse,
children, grandchildren, parents, siblings, stepchildren, stepgrandchildren or
in-laws (“Family Members”), (b) entities that are exclusively family-related,
including trusts for the exclusive benefit of Family Members and limited
partnerships or limited liability companies in which Family Members are the only
partners or members, or (c) such other persons or entities specifically approved
by the Committee. The terms and conditions applicable to the transfer of any
such stock options shall be established by the Committee, in its discretion but
consistent with this Section 16, and shall be contained in the applicable stock
option agreement (or an amendment thereto) between the Company and the executive
officer.
17. Adjustments Upon Changes in Capitalization
     In the event of any change in the outstanding shares of Common Stock by
reason of a reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation or any change in the
corporate structure or shares of the Company, the maximum aggregate number and
class of shares as to which Awards may be granted under the Plan, including any
limitations upon individual Participants or regarding Director Stock Options, as
well as the number and class of shares issuable, and the related option exercise
price, pursuant to then outstanding Awards, shall be appropriately adjusted by
the Committee, whose determination shall be final.
18. Withholding Taxes
     The Company shall have the right to deduct from any payment to be made
pursuant to the Plan the amount of any taxes required by law to be withheld
therefrom, or to require a Participant to pay to the Company such amount
required to be withheld prior to the issuance or delivery of any shares of Stock
or the payment of cash under the Plan. The Committee may, in its discretion,
permit a Participant to elect to satisfy such withholding obligation by having
the Company retain the number of shares of Common Stock whose Fair Market Value
equals the amount required to be withheld. Any fraction of a share of Common
Stock required to satisfy such obligation shall be disregarded and the amount
due shall instead be paid in cash to the Participant.
19. Regulatory Approvals and Listings
     Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue or deliver certificates of Common
Stock evidencing Restricted Stock Awards, Restricted Stock Units or any other
Award payable in Common Stock prior to (i) the obtaining of any approval from
any governmental agency which the Company shall, in its

14



--------------------------------------------------------------------------------



 



sole discretion, determine to be necessary or advisable, (ii) the admission of
such shares to listing on the Stock Exchange and (iii) the completion of any
registration or other qualification of said shares under any state or federal
law or ruling of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable.
20. No Right to Continued Employment or Grants
     No person shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company or its subsidiaries. Further, the Company
and its subsidiaries expressly reserve the right at any time to dismiss a
Participant free from any liability, or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
21. Change in Control
     In the event of a Change in Control, (i) all SARs which have not been
granted in tandem with stock options shall become exercisable in full, (ii) the
restrictions applicable to all shares of restricted stock and restricted stock
units shall lapse and such shares shall be deemed fully vested and all
restricted stock granted in the form of share units shall be paid in cash,
(iii) all Performance Shares and Long-Term Cash Bonuses shall be deemed to be
earned on a prorated basis at the Payment Opportunity associated with the
achievement of 100% of the Performance Targets assigned to such Awards, and all
Performance Shares granted in the form of share units shall be paid in cash, and
(iv) any Participant who has been granted a stock option which is not
exercisable in full shall be entitled, in lieu of the exercise of the portion of
the stock option which is not exercisable, to obtain a cash payment in an amount
equal to the difference between the option price of such stock option and (A) in
the event the Change in Control is the result of a tender offer or exchange
offer for the Common Stock, the final offer price per share paid for the Common
Stock, or such lower price as the Committee may determine with respect to any
incentive stock option to preserve its incentive stock option status, multiplied
by the number of shares of Common Stock covered by such portion of the stock
option, or (B) in the event the Change in Control is the result of any other
occurrence, the aggregate value of the Common Stock covered by such portion of
the stock option, as determined by the Committee at such time. The Committee
may, in its discretion, include such further provisions and limitations in, any
agreement documenting such Awards as it may deem equitable and in the best
interests of the Company. To the extent that any payment or benefit is required
to be paid under this paragraph, pursuant to a Change in Control, such payment
shall be made no later than March 15th following the calendar year in which
occurs the later of the time the legally binding right to the payment arises or
the time such right first ceases to be subject to a substantial risk of
forfeiture.

15



--------------------------------------------------------------------------------



 



22. Amendment
     The Board may amend, suspend or terminate the Plan or any portion thereof
at any time, provided that no amendment shall be made that would impair the
rights of a Participant under an outstanding Award without the Participant’s
consent, and no amendment shall be made without stockholder approval if such
approval is necessary in order to preserve the applicability of any exemption
under Rule 16b-3 under the Exchange Act or qualification of any Award under
Section 162(m), or is otherwise required as a matter of law. Further, no
amendment to the Plan shall be effective that would: (a) increase the maximum
amount that can be paid to a Participant under the Plan; (b) change the Business
Criteria for payment of performance-based Awards; or (c) modify the eligibility
requirements for Participants in the Plan, unless first approved by the
Company’s stockholders. An Award Agreement may be amended by action of the Board
or the Committee, provided that no such amendment shall be made that would
impair the rights of a Participant under such Award Agreement without the
Participant’s consent.
23. Governing Law
     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Delaware and applicable Federal law.
24. Rights as Shareholder
     Except as otherwise provided in the Award Agreement, a Participant shall
have no rights as a shareholder until he or she becomes the holder of record. To
the extent any person acquires a right to receive payments from the Company
under this Plan, such rights shall be no greater than the rights of an unsecured
creditor of the Company.
25. Effective Date
     The Plan became effective on December 23, 1993. Subject to earlier
termination pursuant to Section 21, the Plan shall terminate effective
December 31, 2012. After termination of the Plan, no future Awards may be
granted but previously made Awards shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of the Plan.
26. Interpretation and Savings
     All terms and conditions of this Plan applicable to qualified
performance-based compensation shall be construed to be in accordance with the
qualified performance-based compensation requirements of Section 162(m) of the
Internal Revenue Code, and any offending or non-compliant terms shall be
amended, voided and reformed to the extent necessary to comply with
Section 162(m). Likewise, all terms and conditions of this Plan applicable to
any non-qualified deferred compensation shall be construed to be in accordance
with the non-qualified deferred compensation requirements of Section 409A of the
Internal Revenue Code, including but not limited to its short term deferral
exception, and any offending or non-compliant

16



--------------------------------------------------------------------------------



 



terms shall be amended, voided and reformed to the extent necessary to comply
with Section 409A.

17